Citation Nr: 0919710	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Regional 
Office (RO) that granted service connection for dysthymic 
disorder with an evaluation of 10 percent effective April 10, 
2007.


FINDING OF FACT

The Veteran's service-connected dysthymic disorder is 
manifested by occupational and social impairment, chronic 
sleep impairment, and mild memory loss, with a Global 
Assessment of Functioning score of 60. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, and not 
higher, for dysthymic disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In an April 2007 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence was needed to substantiate his 
claim for service connection, as well as what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  In addition, the April 2007 letter 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  A June 2008 letter further advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the nature and symptoms of his condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on his employment.  The case was last 
readjudicated in October 2008.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for dysthymic disorder.  In Dingess, the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b) (2008).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records, a VA examination report, written statements of the 
Veteran, and his testimony at a hearing at the RO.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices, 
undergoing a VA examination and providing testimony at an RO 
hearing.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's service-connected dysthymic disorder is 
evaluated under Diagnostic Code 9433.  Under this Code 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9433.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events) warrants a 30 percent evaluation.  Id.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  Id.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrant a 70 percent 
evaluation.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 9 
Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  Global Assessment of Functioning scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  A Global 
Assessment of Functioning score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that 
a Global Assessment of Functioning score is not determinative 
by itself.

The Veteran specifically asserted in his notice of 
disagreement that his service connected dysthymic disorder 
warrants a 30 percent rating.  In a February 2008 statement, 
the Veteran stated that his hearing loss has affected every 
aspect of his life and he said that he felt the doctor did 
not listen to the frustrations he deals with and the many 
situations he avoids as a way of coping.  In July 2008, he 
submitted a statement in which he said he wished the Board 
could understand how much of a disability your ears can be.  
The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, the Board finds that the 
Veteran's dysthymic disorder more nearly approximates the 
criteria for a 30 percent rating.  38 C.F.R. 
§ 4.7.

In June 2007 the Veteran underwent a VA psychiatric 
examination, during which the claims file was available and 
reviewed.  During the examination, the Veteran reported that 
over the previous two years, he had experienced greater 
difficulty dealing with situations where he cannot hear other 
people.  He stated that he had become more irritated by other 
people who treat him as though he were deaf.  He had noticed 
that he was also much more socially isolated.  He said he no 
longer enjoyed trying to go to the Legion where he used to 
have some beer while socializing with peers.  He stated that 
he used to socialize to a greater extent where he would go 
out to social events at the Legion or special community 
dinners, etc.  He said he now avoids these situations due to 
his hearing issues.  The Veteran also says he can no longer 
enjoy watching television because he cannot play it at full 
volume due to his neighbors.  

With regards to his work, the Veteran states that his hearing 
loss interferes with his job, which is lobstering.  He stated 
that as a lobsterman, he needs to pay attention to the sounds 
he would hear from the engine or bilge pump.  He said that 
not being able to hear these sounds is somewhat concerning 
for him.  He related that he worked five days a week, for 
approximately six hours per day.  The Veteran stated that he 
was more bothered by the change in his social life and it was 
his major complaint at that time.  The Veteran stated that he 
had been in a very casual dating relationship with one woman 
for the previous year.  With regards to social contacts, the 
Veteran stated that he is very close to his stepson, who he 
raised along with a stepdaughter, since they were small 
children.  He also has a son who visits from time to time. 

The mental status examination showed the Veteran was well 
groomed and that his hygiene had been constant for 40 years.  
He was oriented to person, place, and time.  He was able to 
answer all questions appropriately.  There were no signs of 
any delusional thinking or loose associations.  He maintained 
good eye contact and was cooperative throughout the 
interview.  With regard to affect, he would joke about his 
hearing condition and also laugh, but was not able to use any 
words to describe his mood.  The Veteran denied experiencing 
any suicidal or homicidal thoughts or urges.  When asked 
about hallucinations, the Veteran stated that there was one 
building where he serviced the boiler that he felt certain 
was haunted, but he denied ever experiencing any other ghost-
related incidents in any other building or at any other time 
in his life. 

The Veteran denied having any major problems with memory.  He 
stated that he has small issues of forgetting where he placed 
his keys, however he is generally not bothered by these 
instances.  He reported that he had noticed an increase in 
his drinking since he had become more socially isolative, due 
to a lack of any alternative in his life.  He also denied 
ever experiencing any panic attacks or 
having any obsessive or anxiety related disorder.  

The Veteran reports that there has been no change in his diet 
or eating.  He also said he was currently only getting 3 
hours of sleep a night.  He stated that he would wake up in 
the middle of the night and be unable to return to sleep.  He 
stated that this had been ongoing for the previous two years.  
He reported that before that time he would get 6-8 hours of 
restful sleep.  The Veteran said that he is often tired 
during the day and will at times take naps.  He denied ever 
falling asleep behind the wheel or his car or while steering 
his boat.  In terms of pleasurable activities, the Veteran 
stated that he enjoys lobstering and that he likes being out 
on the ocean.  He says he has had many pleasurable 
experiences, such as seeing whales and schools of fish.  He 
states that he also has an underwater camera, which he often 
uses.  He also enjoys fly fishing and hunting.  

The diagnosis upon examination was dysthymic disorder and the 
Veteran was assigned a GAF score of 60.  The examiner found 
that over the period of the preceding two years, the Veteran 
had experienced difficulty with sleeping and had suffered 
overall fatigue.  Although the Veteran displayed positive 
affect and laugh, the examiner noted it appeared that he does 
have difficulty putting into words some of the negative 
feelings he may experience.  The examiner stated that the 
dramatic increase in tinnitus reported by the Veteran appears 
to have greatly impacted his overall social life.  It has 
affected his interactions with his family and friends, and it 
has also interfered with his ability to watch television or 
to socialize.  

At a March 2008 hearing before the RO, the Veteran provided 
testimony concerning the dysthymic disorder.  He reported 
that he has sleep problems and 
that he sleeps about three hours a night.  He also stated 
that he goes to the Legion 
in the afternoon because the bartender is a good friend of 
his and they go fishing together.  He said the Legion is the 
only place he goes to socialize and that he had not been out 
to dinner for two years.  

When asked about being seen in the past for a mental 
condition he said that he 
had seen a psychiatrist once but that he had talked to a VA 
physician about his depression and that she was going to make 
him an appointment with a psychiatrist to see if he needed 
medication.  He said she had not yet followed up with him at 
the time the hearing was conducted.  

Upon review of the record, the Board finds that the evidence 
supports a finding that the Veteran's symptomatology more 
nearly approximates an initial rating of 30 percent.  38 
C.F.R. § 4.7.  In this regard, the evidence reflects that the 
Veteran has chronic problems sleeping and that he reports 
mild memory problems.  He reported feeling frustrated due to 
his hearing difficulties.  The Board finds such symptoms more 
nearly approximate those consistent with a 30 percent 
evaluation.  This is the evaluation sought by the Veteran on 
appeal.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) 
("where ... the claimant expressly indicates an intent that 
adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor BVA has authority 
to adjudicate those specific claims, absent a subsequent 
request or authorization from the claimant or his or her 
representative"), such represents a total grant of benefits.  

In any event, to the extent the appeal remains despite the 
grant of the requested evaluation, the preponderance of the 
medical evidence of record does not support an evaluation in 
excess of 30 percent.  As discussed above, the Veteran has 
not exhibited flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory; impaired judgment; or 
impaired abstract thinking.  He reports enjoying his job, and 
while his socializing has decreased as a result of hearing 
issues, he still goes to the Legion to socialize with his 
bartender friend, he maintains contact with his family, and 
he has been dating a woman for at least a year.  As such, the 
30 percent evaluation being assigned adequately addresses the 
level of impairment resulting from his service connected 
dysthymic disorder. 

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his dysthymic disorder and provides for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

Entitlement to an initial evaluation of 30 percent for 
dysthymic disorder is granted from April 10, 2007, subject to 
the governing law and regulations pertaining to the payment 
of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


